March 26, 2009 VIA EDGAR John Ganley, Esq. Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C. 20549 Re: BlackRock Global Opportunities Equity Trust (the “Fund”) Dear Mr. Ganley: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, the Fund hereby requests acceleration of the Joint Proxy Statement/Prospectus on Form N-14 filed on February 10, 2009 and amended as of the date of this letter (Nos. 333-157207 and 811-21729) so that it may become effective at 4:00 p.m. on March 27, 2009 or as soon as practicable thereafter. Very truly yours, BlackRock Global Opportunities Equity Trust By: /s/ Janey Ahn Name: Janey Ahn Title: Assistant Secretary
